Citation Nr: 0204552	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  01-09 208	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to August 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating action of the Atlanta, 
Georgia Regional Office of the Department of Veterans Affairs 
(VA).  The veteran currently resides within the jurisdiction 
of the Montgomery, Alabama Regional Office (RO). 

At a February 2002 hearing before the undersigned Member the 
veteran offered testimony regarding the severity of his 
service-connected left knee disability.  Although testimony 
was presented, it was noted at that time that it was unclear 
whether the Board had jurisdiction of that issue.  In this 
latter regard, however, a complete review of all of the 
evidence shows that service connection was granted and a 
noncompensable rating assigned for a left knee disability in 
the September 2000 rating action presently on appeal.  Notice 
of that decision was mailed in November 2000.  The first 
indication that the veteran disagreed with the rating 
assigned, however, was his February 2002 testimony, offered 
more than one year after notice of the rating action was 
issued.  Thus, the Board does not have jurisdiction of a 
claim in connection with the initial rating assigned to the 
veteran's left knee disorder.  38 U.S.C.A. § 7105 (West 
1991).

The veteran's hearing testimony is, however, construed as a 
claim for increase, and that  new claim is referred to the RO 
for appropriate action.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which redefines 
the obligations of VA with respect to the duties to notify 
and assist claimants.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered on remand to comply with the 
VCAA.

The veteran contends that he is suffering a right knee 
disability which is related to his service-connected left 
knee disorder.  He testified that a physician at the 
Indianapolis VA Medical Center (VAMC) told him there was a 
connection between the two disorders.  The claims folder does 
not include records pertaining to that treatment, however, 
since notice of that treatment was not provided prior to 
February 2002, the RO has not had an opportunity to obtain 
these records.  Hence, further development is in order.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Where evidence is in 
the possession of VA which has not been included in the 
record, it is the obligation of VA to secure such records.) 

The veteran further testified that since separation he has 
received treatment for a right shoulder disorder at two 
different VA facilities; however, the claims folder does not 
include copies of any such reports.  Thus, the records of VA 
treatment must be obtained and associated with the claims 
folder.  If the RO determines that there is no record of any 
VA treatment, that fact should be documented in the record. 

The development of facts under the VCAA includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
the May 2000 VA examination was conducted by an examiner who 
did not have access to the above referenced records, further 
development is in order.

The Board takes this opportunity to inform the veteran that 
in order to substantiate any claim of entitlement to service 
connection, it is necessary that the record contain competent 
evidence which shows a current disability and a relationship 
between the claimed disability and his military service.  

Finally, in his November 1, 2001 VA Form 9, the veteran 
expressed disagreement with decisions denying entitlement to 
service connection for bronchitis, a neck disorder and 
headaches.  The Board construes that statement as a notice of 
disagreement to the September 2000 denial of service 
connection for those claims, notice of which was mailed to 
the veteran on November 15, 2000.  38 C.F.R. § 20.201 (2001).  
To date, however, a statement of the case with respect to 
those issues has yet to be issued.  While the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this case under the decision in Manlincon v. West, 
12 Vet. App. 238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated him for any complaints referable 
to right knee and shoulder disorders 
since August 2000.  Thereafter, the RO 
should attempt to obtain copies of all 
records which are not currently of record 
from identified treatment sources, 
including the Indianapolis, Indiana and 
Montgomery, Alabama VA Medical Centers.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

2.  The RO should also ask the veteran to 
submit competent medical evidence that 
supports his position that the disorders 
for which service connection is claimed 
are related to  service.  Competent 
evidence is medical evidence.  Any 
documents received by the RO should be 
associated with the claims folder.

3.  After completion of the foregoing the 
claims folder should be forwarded to the 
examiner who conducted the May 2000 VA 
examination.  Following a review of the 
complete record, that examiner should 
opine whether it is at least as likely as 
not that any diagnosed right knee 
disorder was caused or is aggravated by 
the veteran's service-connected left knee 
disability, or is otherwise related to 
his military service.  The examiner 
should further opine whether it is at 
least as likely as not that any diagnosed 
right shoulder disability is related to 
service.  A complete rationale for any 
opinion offered must be provided in the 
examiner's report.

4.  If the examiner who conducted the May 
2000 study is not available, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any diagnosed right knee or 
right shoulder disorders.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study.  Following a review of 
the complete record, the examiner should 
opine whether it is at least as likely as 
not that any diagnosed right knee 
disorder was caused or is aggravated by 
the veteran's service-connected left knee 
disability, or is otherwise related to 
his military service.  The examiner 
should also opine whether it is at least 
as likely as not that any diagnosed right 
shoulder disability is related to 
service.  A complete rationale for any 
opinion offered must be provided in the 
examiner's report.

5.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for bronchitis, a neck 
disorder and headaches.  The veteran is 
advised that he must submit a timely 
substantive appeal as to each issue to 
perfect his right to appellate review by 
the Board. 

6.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  After the development requested has 
been completed, the RO should review any 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
right knee and right shoulder disorders 
on the merits, with consideration of the 
Veterans Claims Assistance Act of 2000.  
If any issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


